Citation Nr: 9901631	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-18 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a spine injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
jungle rot of the feet.

3.  Entitlement to an increased (compensable) rating for 
malaria.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In September 1998 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record reflects that in October 1998 the Board received 
additional documentary evidence which was not previously 
considered by the RO.  The Board notes that the veteran did 
not waive RO consideration of the new evidence.  

VA regulations provide that pertinent evidence received by 
the Board must be referred to the RO for review and 
preparation of a supplemental statement of the case unless 
expressly waived by an appellant.  See 38 C.F.R. § 20.1304 
(1998).

In addition, the Board notes that the veteran contends he 
experienced combat during service in Vietnam and that his 
claims for entitlement to service connection for a spine 
injury and jungle rot of the feet should be considered under 
the provisions of 38 U.S.C.A. § 1154 (West 1991); 38 C.F.R. 
§ 3.304(d) (1998).  The Board finds that the RO should 
consider the applicability of these provisions for adequate 
determinations of the matters on appeal.

As to the issue of entitlement to a compensable rating for 
malaria, the Board notes that the claim is found to be well-
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The Board notes that the record does not indicate that the 
veteran received a VA examination to determine the nature and 
extent of his service-connected malaria.  VA has a duty to 
assist the veteran in the development of facts pertinent to a 
well-grounded claim, which includes obtaining an adequate VA 
examination.  38 U.S.C.A. § 5107(a); see also Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded to the RO for the 
following:

1.  The veteran and his representative 
should be permitted to submit additional 
evidence, VA and non-VA, pertinent to the 
issues on appeal.  


The veteran is requested to provide 
authorization for the release of any 
necessary private medical records.  
Regardless of the veterans response, the 
RO should obtain and associate with the 
claims file all outstanding VA treatment 
reports.

2.  The veteran should be afforded a VA 
medical examination to determine the 
nature and severity of his service-
connected malaria.  The claims folder and 
a copy of this remand should be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examination should include any tests or 
studies deemed necessary for an accurate 
assessment.  A complete rationale for the 
opinions given as to the severity of 
malaria should be provided.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issues on appeal, 
considering the evidence not previously 
considered in prior statements of the 
case and all applicable law, including 
38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(d).

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veterans 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
